DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1-13, 15, 17, 18, 20, 21, 23, and 24 are pending. 
3.	Claims 4-6, 8-13, 15, 17, and 18 remain withdrawn.
4.	Claims 1-3, 7, 20, 21, 23, and 24 are examined. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.
Election/Restrictions
6.	Applicant’s election of Group I and claims 1-3, 7,and 19-22 in the reply filed on August 10, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6, 8-13, 15, 17, and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no without traverse in the reply filed on August 10, 2020.
Claim Rejections - 35 USC § 112 - Fourth Paragraph
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claims are drawn to the mutated HPPD of claim 1, wherein the triketone is tembotrione or mesotrione.  Claim 1 recites a triketone HPPD inhibitor as a property of the mutated HPPD.  Claims 23 and 24, therefore, merely specify the property of the mutant HPPD of claim 1, and do not set forth any further structural limitations to said protein beyond the mutation recited in claim 1.  
It is noted that any property of tolerance to specific HPPD inhibitors will be inherent in the structure of said mutant HPPD. “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01.  . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-3, 7, 20, and 21 remain and claims 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boudec et al (US Patent No. 6,245,968, issued June 12, 2001).  Applicant’s argument submitted on October 8, 2021 has been fully considered but it is not persuasive. 
The claims are drawn to a mutated HPPD protein that retains catalytic activity and is less sensitive to triketone HPPD inhibitors, wherein said mutated HPPD comprises the Gly336Met or the Gly336Phe substitution relative to the Pseudomonas HPPD of SEQ ID NO: 2; including wherein said mutated HPPD further comprises a second mutation, wherein the second mutation is at Pro215 or Gly334.  The claims are drawn to the mutated HPPD of claim 2, wherein the second mutation is at Pro215; and to a fusion protein between the mutated HPPD of claim 1 and a transit peptide.  The 
Boudec et al teach introducing one or two mutations into the C-terminal portion of an HPPD enzyme, between positions 290 and 350 in Pseudomonas numbering (col. 4, lines 11-16).  Boudec et al teach, at SEQ ID NO: 31, the amino acid sequence of the Pseudomonas HPPD that has 100% sequence identity to the instant SEQ ID NO: 2.  The sequence alignment is set forth below.
; Sequence 31, Application US/09252292C
; Patent No. 6245968
; GENERAL INFORMATION:
;  APPLICANT:  Boudec, Phillipe
;  APPLICANT:  Rodgers, Matthew
;  APPLICANT:  Dumas, Florence
;  TITLE OF INVENTION:  Mutated  hydroxyphenylpyruvate dioxygenase, DNA
;  TITLE OF INVENTION:  sequence and isolation of plants which contain such a
;  TITLE OF INVENTION:  gene and which are tolerant to herbicides
;  FILE REFERENCE:  5500*31
;  CURRENT APPLICATION NUMBER: US/09/252,292C
;  CURRENT FILING DATE:  1999-02-18
;  PRIOR APPLICATION NUMBER:  US 08/982,772
;  PRIOR FILING DATE:  1997-12-02
;  NUMBER OF SEQ ID NOS:  31
;  SOFTWARE:  PatentIn Ver. 2.0
; SEQ ID NO 31
;   LENGTH: 358
;   TYPE: PRT
;   ORGANISM: Pseudomonas fluorescens
US-09-252-292C-31

  Query Match             100.0%;  Score 1877;  DB 3;  Length 358;
  Best Local Similarity   100.0%;  
  Matches  358;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN 60

Qy         61 NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI 120

Qy        121 GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE 180

Qy        181 KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ 240

Qy        241 HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS 300

Qy        301 VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD 358
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD 358

Boudec et al teach using site-directed mutagenesis to obtain a mutant HPPD, in which Gly336 along with Gly334 are replaced with every other amino acid (col. 13, lines 10-13).  Boudec et al teach that “It was also possible to combine mutations, not only in regions closed to each other, like for the double mutations in positions 334 and 336, but also in regions far from each other like for the double mutations in positions 215 and 336” (col. 13, lines 35-39; see also col. 14).  Boudec et al teach a transit peptide/mutated HPPD fusion protein (paragraph spanning col. 7 and 8; col. 8, lines 21-23). 
Boudec et al do not expressly teach a mutated HPPD, in which the mutation comprises the Gly336Phe or Gly336Met substitution alone, or combined with a substitution at Pro215 or Gly334.  
	At the time the invention was made, it would have been prima facie obvious to modify the teachings of Boudec et al and mutate Gly336 of an HPPD, including the industry standard HPPD of Pseudomonas, into every other amino acid including a phenylalanine or methionine, thus arriving at the structure of the HPPD of the instant claim 1.  Any chemical properties of the resultant mutant, including enzymatic activity In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01.  In the instant case, the chemical composition corresponds to the mutant HPPD. 
Moreover, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
	If would have been further obvious to combine the resultant substitution at position Gly336, including Gly336Phe or the Gly336Met, with a second substitution at either Gly334 or Pro 215.  It would have also been obvious to attach a transit peptide to a mutant HPPD to direct it into chloroplasts, as taught by Boudec et al. 
One would have been motivated to modify said teachings given the express suggestion of Boudec et al, including wherein Boudec et al suggest replacing both Gly336 and Gly334 with every other amino acid (col. 13, lines 11-13), as well as combining substitutions at Pro215 and Gly336 (col. 13, lines 35-39, for example).  One would have been also motivated to modify the teachings of Boudec et al in order to test the resultant mutant HPPD for tolerance to known HPPD inhibitors, using, for example, the screening method taught by Boudec et al (see Example 1 at col. 11). 

Response to Arguments. 
Applicant argues that the teachings of Boudec et al provide no guidance as to which substitutions at the positions at issue might be useful; that any amino acid other than the wild-type glycine would provide greater steric hindrance; and that instead of either of the claimed methionine or phenylalanine substitutions, one would “consider the specific substitutions Boudec identifies - leucine, isoleucine, tryptophan and glutamic acid” (page 5 of the Remarks).  Applicant argues that “one of ordinary skill in the art would have no reason to screen the claimed mutants for tolerance to triketones” (pages 5-6).  
Applicant argues that the previously submitted evidence of unexpected results is commensurate with the scope of the claims, and argues that new claims 23 and 24, which expressly recite the two triketones for which the data had been provided, have been added (page 6). 
Applicant’s argument is not found to be persuasive.  With regard to the motivation to make the instantly claimed mutant HPPD, the Examiner maintains that it is provided by the express teachings of Boudec et al, who not only teach mutating Gly336 into every other amino acid, but also combining a substitution at that position with a substitution at Gly334 or Pro215.  Boudec et al also teach the importance of a number of the residues located in the C-terminal part of the enzyme, including Gly336 and Gly334, as well as the importance of Pro215 for herbicide tolerance.  Boudec et al 
The Examiner maintains that said teachings would have been sufficient to motivate one to arrive at the claimed product.  In order to arrive at the mutant HPPD with the structure that would read on the structure of the mutant HPPD of the instant claim 1, one of ordinary skill in the art would have only needed to follow the express suggestion of Boudec et al and mutate Gly336 into 19 other amino acids, including methionine or phenylalanine.  Nothing in Boudec et al teaches away from methionine or phenylalanine as potential substitutions. 
With regard to the method of screening for herbicide tolerance, including to triketones, that teaching would have provided secondary motivation, but does not affect the analysis supporting the prima facie finding of obviousness: even if Boudec et al did not mention triketones or a method of screening for HPPD inhibitor tolerance, Boudec’s express suggestion to mutate Gly336 and Phe215 would have been sufficient to motivate one to arrive at the mutant HPPD of the instant claims, with reasonable expectation of success. 
With regard to the argument directed to unexpected results and the data in the two previously submitted declarations, the Examiner notes that the declarations were fully considered in the previous Office Action, not found sufficient to overcome the rejection, and maintains said position the reasons of record. 

Second, and more importantly, any chemical properties of the resultant mutant, including enzymatic activity and tolerance to triketone herbicides, would be inherent in its structure. “A chemical composition and its properties are inseparable”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01.  In the instant case, the chemical composition corresponds to the mutant HPPD.  Moreover, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
The Examiner notes that the claims are not drawn to a method of using a mutated HPPD by applying triketone herbicides.  Instead, claim 1, for example, is drawn to a mutated HPPD comprising the Gly336Phe substitution.  In view of the express teachings of Boudec et al, one of ordinary skill in the art would have been motivated to make a mutant HPPD (including the art-standard Pseudomonas HPPD taught by Boudec et al) comprising said substitution for reasons not related to triketone tolerance.  Any properties of tolerance would be inherent in the mutant protein’s structure.
Conclusion
11.	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662